DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Step 1: 
I.	The claims are drawn to apparatus, process and CRM categories. 
II.	Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
	Step 2a: 
	III.	Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Representative claim 1 is analyzed below, with italicized limitations indicating recitations of an abstract idea. 
1. A method of providing information about interaction between users, the method comprising: obtaining, from a stored game log, statistical information related to a certain 5interaction event that has occurred between a user and another user; displaying an interface that displays another user who has had most occurrences of the certain interaction event with the user, based on the statistical information; and displaying at least one other user in an order from a greatest number of times 10the certain interaction event has occurred with the user, based on a user input of expanding the interface. 
The underlined limitations fall within at least three of the groupings of abstract ideas enumerated in the 2019 PEG: 
Fundamental economic principles or practices
Commercial or legal interactions
Managing personal behavior or relationships or interactions between people
	The claims are directed towards incentivizing the behavior of users playing a game via group agreements or contract. This is viewed by the Examiner as a fundamental economic practice, an agreement in the form of contracts, and managing personal behavior or relationships between people, which are all considered to be abstract ideas according to the 2019 guidelines.
	Prong 2: Does the Claim recite additional elements that integrate the exception in to a 		practical application of the exception?
	iii.	Although the claims recite additional limitations, such as a display, the said additional 	limitations do not integrate the exception into a practical application of the exception. For 	example, the claims require additional limitations such as a processor, an interface, memory, 	and a server.  
	iv.	These additional limitations do not represent an improvement to the 				functioning of a computer, or to any other technology or technical field, (MPEP 			2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 			2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). 			Rather, these additional limitations amount to an instruction to “apply” the judicial 			exception using a computer as a tool to perform the abstract idea.
Step 2b: 
	Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
	For example, the claim language does recite an additional element, such as a display, however, viewed as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. Viewing the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
		For these reasons, it appears that the claims are not patent-eligible under 35 USC §101. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Callery et al. (U.S. 8,353,772). 
Regarding claims 1, 12, and 20, Callery discloses a method of providing information about interaction between users, (“The users selectively participate each week and compete against remaining users in the same competition type (free or fee based) on an aggregate basis”, col. 2, lines 54 – 57), the method comprising obtaining, from a stored game log, statistical information related to a certain interaction event that has occurred between a user and another user, (“Specifically, database 102 stores statistics (e.g., from a system administrator, information feeds, etc.) for each user team at step 57, where the fantasy sports system calculates the points earned for each user based on the performance of the selected players for the corresponding user team, col. 16, lines 13 – 17), displaying an interface that displays another user who has had most occurrences of the certain interaction event with the user, based on statistical information, (“The points and statistics are transferred from the database to the public view competition page (e.g., via PHP scripting) to determine standings”, col. 16, lines 17 – 20), and displaying at least one other user in an order from a greatest number of times the certain interaction event has occurred with the user, based on a user input of expanding the interface, (“Each user (e.g., users A-D as viewed in FIG. 11) can view the standings on their public view page of their competition (FIG. 25) by navigating to that competition page at step 59. This page includes dynamic links to each user team page to enable users to view the performance of each player on that team”, col. 16, lines 20 – 25).
Regarding claims 2 and 13, Callery discloses wherein the obtaining of the statistical information comprises: 15extracting, from the stored game log, a certain interaction event log generated between the user and the other user; and obtaining information on at least one other user who has had occurrences of the certain interaction event with the user and a number of times the certain interaction event that has occurred with respect to the at least one other user by analyzing the 20extracted certain interaction event log, (“Each user (e.g., users A-D as viewed in FIG. 11) can view the standings on their public view page of their competition (FIG. 25) by navigating to that competition page at step 59. This page includes dynamic links to each user team page to enable users to view the performance of each player on that team”, col. 16, lines 20 – 25).
Regarding claims 3 and 14, Callery discloses wherein the certain interaction event comprises at least one of a match between the user and another user, a victory of the user over another user, a defeat of the user by another user, a common group participation of the 25user and another user, performing of common content of the user and another user, and an item trade between the user and another user, (“Each user (e.g., users A-D as viewed in FIG. 11) can view the standings on their public view page of their competition (FIG. 25) by navigating to that competition page at step 59. This page includes dynamic links to each user team page to enable users to view the performance of each player on that team”, col. 16, lines 20 – 25).
Regarding claims 4, 5, 15, and 16, Callery discloses setting, by a user input, whether to expose a user to the interface of another 30user, 45wherein the obtaining of the statistical information comprises obtaining statistical information related to at least one other user who has had the certain interaction event with the user among users set to be exposed to the interface, (fig. 2). 
Regarding claims 6 and 17, Callery discloses wherein the statistical information includes statistical information related to the certain interaction event that has occurred between the user and another user in a certain period, (“Specifically, database 102 stores statistics (e.g., from a system administrator, information feeds, etc.) for each user team at step 57, where the fantasy sports system calculates the points earned for each user based on the performance of the selected players for the corresponding user team, col. 16, lines 13 – 17). 
Regarding claim 7, Callery discloses wherein the obtaining of the statistical 15information comprises: obtaining first statistical information related to the certain interaction event that has occurred between the user and the other user in a first period; and obtaining second statistical information related to the certain interaction event that has occurred between the user and the other user in a second period, 20wherein the displaying of the interface comprises: displaying, on the interface, another user who has had most occurrences of the certain interaction event with the user in the first period, based on the first statistical information; and displaying, on the interface, another user who has had most occurrences of the 25certain interaction event with the user in the second period, based on the second statistical information, (“Each user (e.g., users A-D as viewed in FIG. 11) can view the standings on their public view page of their competition (FIG. 25) by navigating to that competition page at step 59. This page includes dynamic links to each user team page to enable users to view the performance of each player on that team”, col. 16, lines 20 – 25).
Regarding claims 8 and 18, Callery discloses obtaining, via the interface, a user input of selecting one of the at least one other 30user; and 46obtaining an interaction request for the selected user based on the user input of selecting one of the at least one other user, (fig. 24). 
Regarding claims 9 and 19, Callery discloses wherein the interaction request comprises at least 5one of a match request for the selected user, a group participation request for the selected user, a friend registration request for the selected user, and an item trade request for the selected user, (“During the fantasy sports season, participants are generally allowed to trade, add and drop players to their team in order to improve the team”, col. 2, lines 16 – 17). 
Regarding claims 10 and 11, Callery discloses storing and updating the statistical information, (“Specifically, database 102 stores statistics (e.g., from a system administrator, information feeds, etc.) for each user team at step 57, where the fantasy sports system calculates the points earned for each user based on the performance of the selected players for the corresponding user team, col. 16, lines 13 – 17). 
/ET/
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715